998 So. 2d 1167 (2008)
Samuel CHRISTOPHER and Christopher Joy, Inc., Appellants,
v.
Thelma CHRISTOPHER, Individually, and as the personal representative of the Estate of Charles Christopher, Jr., Appellees.
No. 1D08-4486.
District Court of Appeal of Florida, First District.
December 12, 2008.
Rehearing Denied January 13, 2009.
*1168 Kevin S. Sanders, Jacksonville, for Appellants.
Jeb T. Branham, Jacksonville Beach, for Appellees.
PER CURIAM.
DISMISSED. Caufield v. Cantele, 837 So. 2d 371, 375 (Fla.2002) (reaffirming the traditional test for finality requiring that "no further action by the court will be necessary"). See also Staten v. Gonzalez-Falla, 855 So. 2d 247 (Fla. 1st DCA 2003) (dismissing appeal of order that reserved jurisdiction to determine metes and bounds of easement granted by the order); Massachusetts Life Ins. Co. v. Crapo, 918 So. 2d 393, 394 (Fla. 1st DCA 2006) (dismissing appeal of order that disposed of one of several interrelated claims).
LEWIS and THOMAS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.